Title: To George Washington from Thomas Peter, 16 May 1798
From: Peter, Thomas
To: Washington, George



Dear Sir
George Town 16th May 1798

I called on Colo. Deakins agreeable to his request; Mr Perry could not pay the sum that ⟨mutilated⟩ in his hands, but expects shortly to do it, & ⟨as soon⟩ as he does, Colo. Deakins will Furnish you with a Statement—The inclosed Hundred & Thirty two Dollars is on A/c of Mrs Prissilla Beall, as is that in the Hands of Mr Perry.
A White Man called on me this Morng hearing that I wanted to Engage a Brick Maker, he will work for you at Seven Shillings pr M Make, Set, & burn, (& found)—These he says are his lowest terms.
I had Yesterday arrived from my Farm the Rare Ripe Corn I promised you; it and some things I was to have sent to Mrs Washington by the Carriage are now ready—We are all well, Patty sends her Love to you & Mrs Washn my best respects & I am Dear Sir with much Esteem yours

Thomas Peter

